DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Compact Disc Submission
The compact disc submission associated with this application has been entered.

Election/Restrictions
Applicant's election with traverse of Group I, claims 1-14 and 17-20 in the reply filed on 14 March 2022 is acknowledged.  The traversal is on the following grounds. First, applicant argues that if the present claims directed to the pigment are found to be allowable, then any Group II process for the production of the pigment having the same scope as the allowed Group I pigment would, per se, also be allowable. If, purely en arguendo, Group I were allowable, then Group II would be in condition for rejoinder and allowance only if there were no issues under 35 U.S.C. 101 and 112 applicable to the claims of Group II. See the section entitled “Rejoinder Information” on pages 4-5 of the 
Applicant then argues, as of applicant’s response, page 8, that the However, presently claimed process, through its dependency, cannot produce a different pigment. This argument, even if correct, is not persuasive to overcome the restriction requirement. This is because the product of Group I can be produced by a different process. See the restriction requirement mailed on 12 January 2022, page 2, third to last paragraph.
Applicant then addresses the issue of combination and subcombination, and appears to indicate that the claimed product and process are related as a combination and a subcombination, as of applicant’s response, paragraph bridging pages 8-9. This is not persuasive because the examiner did not rely upon a combination-subcombination rationale in setting forth the restriction; as such, applicant appears to be addressing a position not made by the examiner. The arguments are also not persuasive because Group I is drawn to product claims whereas Group II is drawn to claims of a process of making a product. As such, the relationship of these claim groups is governed by MPEP 806.05(f), drawn to a product and a process of making the product, rather than MPEP 806.05(a) and 806.05(c), drawn to a combination and subcombination. As best understood by the examiner, the combination-subcombination restriction is relevant in the case wherein both the combination and the subcombination are products or wherein both the combination and subcombination are processes. The combination-subcombination rationale does not appear to be applicable to the case wherein the combination is a product and the subcombination a process or vice versa.

Claims 15-16 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 14 March 2022.


Claim Rejections - 35 USC § 112(b) – Indefiniteness
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 12 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 12 recites the following.

    PNG
    media_image1.png
    51
    630
    media_image1.png
    Greyscale

It is unclear if the claim requires that the low-refractive index layer comprise one of the recited ingredients or all of the recited ingredients.


Claim Interpretation
The examiner notes the following regarding the interpretation of the phrase “circular form factor” in claim 1.
The instant specification defines the phrase “circular form factor” in the following manner, as of page 2 of the instant specification, relevant text reproduced below.

    PNG
    media_image2.png
    193
    547
    media_image2.png
    Greyscale

Circular form factor is defined in the instant specification, as               
                
                    
                        
                            
                                c
                                i
                                r
                                c
                                u
                                m
                                f
                                e
                                r
                                e
                                n
                                c
                                e
                            
                            
                                2
                            
                        
                    
                    
                        a
                        r
                        e
                        a
                         
                    
                
            
        , when standardized to the value of a circle, to have been in the range of 1.2 to 2. The skilled artisan would have understood that a square would have had a circular form factor in the required range, for the reasons set forth below.
The following diagram sets forth the basic geometry of a circle:

    PNG
    media_image3.png
    292
    695
    media_image3.png
    Greyscale

The skilled artisan would have been aware that the value pi (π) is defined as the ratio of             
                =
                 
                
                    
                        c
                    
                    
                        d
                    
                
                =
                
                    
                        c
                    
                    
                        2
                        r
                    
                
            
         , wherein c is circumference, d is diameter, and r is radius. As such,             
                c
                =
                2
                π
                r
            
         . The skilled artisan would have also been aware that the area of a circle can be expressed as             
                A
                =
                π
                
                    
                        r
                    
                    
                        2
                    
                
            
        . As such, squaring the value of circumference and dividing by area, the skilled artisan would have determined that:
            
                
                    
                        
                            
                                C
                                i
                                r
                                c
                                u
                                m
                                f
                                e
                                r
                                e
                                n
                                c
                                e
                            
                            
                                2
                            
                        
                    
                    
                        A
                        r
                        e
                        a
                    
                
                 
                =
                 
                
                    
                        
                            
                                
                                    
                                        2
                                        π
                                        r
                                    
                                
                            
                            
                                2
                            
                        
                    
                    
                        
                            
                                π
                                r
                            
                            
                                2
                            
                        
                    
                
                 
                =
                4
                π
            
        
In regard to a square, the skilled artisan would have understood that the following geometry applies:

    PNG
    media_image4.png
    328
    428
    media_image4.png
    Greyscale

As such, the skilled artisan would have understood that the value, for a square, of              
                
                    
                        
                            
                                c
                                i
                                r
                                c
                                u
                                m
                                f
                                e
                                r
                                e
                                n
                                c
                                e
                            
                            
                                2
                            
                        
                    
                    
                        a
                        r
                        e
                        a
                         
                    
                
            
         can be determined by the following equation:
            
                
                    
                        
                            
                                C
                                i
                                r
                                c
                                u
                                m
                                f
                                e
                                r
                                e
                                n
                                c
                                e
                            
                            
                                2
                            
                        
                    
                    
                        A
                        r
                        e
                        a
                    
                
                 
                =
                 
                
                    
                        
                            
                                
                                    
                                        4
                                        s
                                    
                                
                            
                            
                                2
                            
                        
                    
                    
                        
                            
                                s
                            
                            
                                2
                            
                        
                    
                
                 
                =
                16
            
        
wherein the term “circumference” and “perimeter” are understood to have essentially the same meaning in that the refer to the length of the outside of the shape.
Therefore, upon standardizing the value of             
                
                    
                        
                            
                                c
                                i
                                r
                                c
                                u
                                m
                                f
                                e
                                r
                                e
                                n
                                c
                                e
                            
                            
                                2
                            
                        
                    
                    
                        a
                        r
                        e
                        a
                         
                    
                
            
         of a square to that of a circle, one of ordinary skill in the art would have achieved the following result:
            
                
                    
                        
                            
                                
                                    
                                        
                                            
                                                
                                                    
                                                        C
                                                        i
                                                        r
                                                        c
                                                        u
                                                        m
                                                        f
                                                        e
                                                        r
                                                        e
                                                        n
                                                        c
                                                        e
                                                    
                                                    
                                                        2
                                                    
                                                
                                            
                                            
                                                A
                                                r
                                                e
                                                a
                                            
                                        
                                    
                                
                            
                            
                                S
                                q
                                u
                                a
                                r
                                e
                            
                        
                    
                    
                        
                            
                                
                                    
                                        
                                            
                                                
                                                    
                                                        C
                                                        i
                                                        r
                                                        c
                                                        u
                                                        m
                                                        f
                                                        e
                                                        r
                                                        e
                                                        n
                                                        c
                                                        e
                                                    
                                                    
                                                        2
                                                    
                                                
                                            
                                            
                                                A
                                                r
                                                e
                                                a
                                            
                                        
                                    
                                
                            
                            
                                C
                                i
                                r
                                c
                                l
                                e
                            
                        
                    
                
                 
                =
                 
                
                    
                        16
                    
                    
                        4
                        π
                    
                
                 
                ≈
                1.27
            
        
As such, a square is understood to have a circular form factor of about 1.27, which is in the range required by instant claim 1.



Claim Rejections - 35 USC § 103 – Obviousness
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).

Claims 1-13, 17, and 20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Pfaff et al. (Chemical Reviews, Vol. 99, 1999, pages 1963-1981).
Pfaff et al. (hereafter referred to as Pfaff) is drawn to submicron pigments providing optical effects, as of Pfaff, page 1963, title. The pigments of Pfaff may be in the form of a flake, as of Pfaff, page 1970, left column, second paragraph.
As to claim 1, the claim requires an effect pigment. Pfaff teaches that the pigments may be pearlescent, as of Pfaff, page 1963, right column, first full paragraph. The instant specification discloses that a pearlescent pigment is one type of effect pigment, as of page 1, lines 10-15 of the instant specification. As such, the pigments of Pfaff would have been understood to have been effect pigments.
As to claim 1, the claim requires a circular form factor of between 1.2 and 2. Pfaff teaches one flake which appears to be shaped like a square, as of Pfaff page 1968, left column, Figure 6, which is reproduced below with an arrow added by the examiner pointing to the square-shaped flake.

    PNG
    media_image5.png
    442
    590
    media_image5.png
    Greyscale


Instant claim 1 also requires that the flake have a high refractive index coating of at least 1.8. Pfaff teaches various coating materials, whereby some of said coating materials have a refractive index of greater than 1.8, as of Pfaff, page 1965, right column, table reproduced below.

    PNG
    media_image6.png
    427
    632
    media_image6.png
    Greyscale

As to claim 1, Pfaff does not appear to be anticipatory because, while Pfaff teaches a flake with the required circular form factor and the required high refractive index layer, these do not appear to be found together in the same embodiment. As such, while the prior art teaches all of the claimed components, the prior art is not anticipatory insofar as these components must be selected from various lists/locations in the prior art reference. It would have been prima facie obvious; however, to have 
As to claim 2, the claim requires a circular form factor of between 1.2 and 1.8. For the reasons set forth above, it is understood that a square has a circular form factor of about 1.27, which is within the claimed range.
As to claim 3, Pfaff teaches that single particles become distinguishable by the naked eye when exceeding 60 µm, and suggests that particles not exceed this value, as of Pfaff, page 1967, right column, first full paragraph. Pfaff suggests particle fractions with size ranges including 5-25 µm and 10-40 µm, as of Pfaff, page 1967, right column, first full paragraph, which are within the required size range.
As to claim 4, Pfaff suggests values of mica substrate having a thickness in the range of 200-600 nm (0.2-0.6 µm), as of Pfaff, page 1967, right column, last paragraph above section D.
As to claim 5-7, Pfaff suggests the use of ground natural mica as a substrate, as of Pfaff, page 1966, left column, second to last full paragraph. 
As to claims 8, Pfaff teaches high refractive index layers made from titanium dioxide, as of Pfaff, page 1965, right column, Table 1, last two entries in table, which is reproduced below. Titanium dioxide reads on the required metal oxide of claim 8.

    PNG
    media_image7.png
    227
    330
    media_image7.png
    Greyscale

As to claims 9, Pfaff teaches high refractive index layers made from titanium dioxide, as of Pfaff, page 1965, right column, Table 1, last two entries in table, reproduced above. Titanium dioxide is specifically recited by claim 9.
As to claims 10, Pfaff teaches high refractive index layers made from titanium dioxide, as of Pfaff, page 1965, right column, Table 1, last two entries in table, reproduced above. Titanium dioxide reads on the required metal oxide of claim 10.
As to claim 11, Pfaff teaches low refractive index layers including SiO2, Al2O3, and MgF2, as of Pfaff, page 1969, left column, second paragraph in section A, relevant text reproduced below.

    PNG
    media_image8.png
    74
    329
    media_image8.png
    Greyscale

 While Pfaff does not explicitly disclose the refractive indices of these materials, the skilled artisan would have understood that they are below the required refractive index of 1.8. This is because Pfaff teaches that these compounds have a low refractive index, as of Pfaff, page 1969, left column, and because these materials are disclosed as 
As to claim 12, Pfaff teaches low refractive index layers including SiO2, Al2O3, and MgF2, as of Pfaff, page 1969, left column, second paragraph in section A. These materials are specifically recited by claim 12.
As to claim 13, Pfaff teaches a monolayer pigment whereby the substrate is coated by one layer of high refractive material, as of Pfaff, page 1967, Figure 5, middle item in figure, drawn to a monolayer pigment. This high refractive material maybe TiO2 anatase, as of Pfaff, page 1965, Table 1, second to last entry in table, and Pfaff, page 1969, left column, caption of Figure 8. This reads on the first of the sequence options recited by claim 13.
As to claim 17, Pfaff teaches using the taught pearlescent pigment in car paints and security printing (i.e. anti-counterfeiting), as of Pfaff, page 1963, top three lines and first paragraph.
As to claim 20, the product of Pfaff appears to be dry, as Pfaff teaches a drying step, as of Pfaff, page 1969, left column, end of top paragraph.


Claims 14 and 18-19 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Pfaff et al. (Chemical Reviews, Vol. 99, 1999, pages 1963-1981) in view of Pfaff et al. (US 2009/0220557 A1).

Pfaff does not teach an outer layer to increase stability, as required by claim 14.
Pfaff et al. (US 2009/0220557 A1) (hereafter referred to as Dietz, after the second author) is drawn to effect pigments, as of Dietz, title and abstract. The particles of Dietz include a coated substrate, as of Dietz, page 1 paragraph 0023, wherein said composition appears to be transparent SiO2 flakes coated with an iron oxide layer, as of Dietz, paragraph 0001. Said coating may be of a high refractive index, as of Dietz, page paragraph 0032. Dietz teaches a protective layer to increase light, weather, and chemical stability, as of Dietz, paragraph 0025. Said layer may be an organic or inorganic layer, and various organic layers are exemplified in paragraph 0025.
It would have been prima facie obvious for one of ordinary skill in the art to have included the protective layer of Dietz to have surrounded the effect pigment of Pfaff. This is because the effect pigment of Pfaff includes materials that have poor light and weather stability, as of Pfaff, page 1970, right column, last paragraph in section 3. The outer layer of Dietz is used in an effect pigment, and is useful for improving light, weather, and chemical stability, as of Dietz, paragraph 0025. As such, the skilled artisan would have been motivated to have included the outer layer of Dietz to have surrounded the composition of Pfaff to have predictably protected said composition from light, weather and chemicals with a reasonable expectation of success.

As to claim 18, Dietz teaches the inclusion of surfactants, antioxidants, film formers, preservatives, and other ancillary materials, as of Dietz, paragraphs 0045 and 0068.
As to claim 19, Dietz teaches the inclusion of binders, as of Dietz, paragraph 0068. Additionally, the component of Pfaff would have been a pigment.


Conclusion
No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ISAAC SHOMER whose telephone number is (571)270-7671. The examiner can normally be reached 7:30 AM to 5:00 PM Monday Through Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frederick F Krass can be reached on (571)272-0580. The fax phone 
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ISAAC . SHOMER
Primary Examiner
Art Unit 1612



/ISAAC SHOMER/           Primary Examiner, Art Unit 1612